Fourth Court of Appeals
                                     San Antonio, Texas
                                            July 23, 2019

                                        No. 04-19-00152-CV

                                      George L. HACHAR Jr.,
                                             Appellant

                                                 v.

                                        Heydar KHALEDI,
                                            Appellee

                     From the 111th Judicial District Court, Webb County, Texas
                               Trial Court No. 2014-CVF-000089-D2
                             Honorable Susan D. Reed, Judge Presiding

                                          ORDER
Sitting:          Rebeca C. Martinez, Justice
                  Irene Rios, Justice
                  Lisa A. Rodriguez, Justice

        On June 10, 2019, this court notified counsel for the parties that we had set the above
cause for formal submission and oral argument on July 24, 2019, at 10:00 AM, before a panel
consisting of Justice Martinez, Justice Rios, and Justice Rodriguez. On July 22, counsel for the
parties jointly notified the Clerk of the Court by telephone that the parties had settled their
dispute and did not wish to proceed with oral argument. That same day, appellant filed an
unopposed motion to dismiss the appeal. In light of the foregoing, we hereby withdraw the June
10 notice and ORDER that the cause is advanced for ON BRIEFS submission on July 24, 2019,
to a panel consisting of Justice Martinez, Justice Rios, and Justice Rodriguez.

           It is so ORDERED on this 23rd day of July, 2019.

                                                                   PER CURIAM



           ATTESTED TO: ____________________________
                         KEITH E. HOTTLE,
                         Clerk of Court